Citation Nr: 1520054	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a fungal condition ("jungle rot") of the feet. 

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned in March 2015.  A transcript is of record. 

The service connection claim for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's fungal condition of the feet, diagnosed as tinea pedis, dermatophytosis, and onychomycosis, had its onset in active service and has been present since that time. 


CONCLUSION OF LAW

Service connection for a fungal condition of the feet is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

VA treatment records dated in April 2008, May 2009, and February 2010 reflect diagnoses of tinea pedis, dermatophytosis, and onychomycosis of the bilateral feet.  An April 2008 VA treatment record shows findings of flaky, macerated lesions of the feet and in between the toes. 

In his May 2010 substantive appeal (VA Form 9) the Veteran stated that this condition had been present in Vietnam, and had never cleared since that time.  He provided similar testimony at the March 2015 Board hearing.  The Veteran has stated that he did not seek medical attention for this condition prior to April 2008, when he established care with VA, but instead self-treated.  Accordingly, the absence of treatment records concerning fungal conditions of the feet prior to April 2008 is not inconsistent with the Veteran's statements.  Moreover, although the service treatment records do not document skin or fungal conditions of the feet, the absence of such documentation does not alone negate the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of evidence does not automatically constitute substantive negative evidence).  The Veteran is competent to observe and describe his current skin condition as similar in appearance to the skin condition that was present in Vietnam, and which he states has never really cleared since then.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Accordingly, resolving reasonable doubt in favor of the claim, the Board finds that the Veteran's current fungal condition of the bilateral feet, diagnosed as tinea pedis, dermatophytosis, and onychomycosis, is medically related to the skin condition incurred in active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, all three elements are satisfied, and service connection for a fungal condition of the bilateral feet is granted.  See Holton, 557 F.3d at 1363; 38 C.F.R. § 3.303(a). 


ORDER

Service connection for a fungal condition ("jungle rot") of the feet is granted. 


REMAND

The service connection claim for sleep apnea must be remanded for further development.  Such development will ensure that the claim is afforded every due consideration, and will aid the Board in making an informed decision. 

The Veteran argues, in part, that his sleep apnea is secondary to his service-connected PTSD.  See 38 C.F.R. § 3.310 (2014) (setting forth the requirements for establishing service connection on a secondary basis).  A VA opinion has not been obtained on this issue.  A VA opinion should be provided as to whether the Veteran's PTSD caused or aggravated his sleep apnea.  See id.; see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records from the Houston VA Medical Center (including the Beaumont outpatient clinic) dated since January 2013. 

2. Thereafter, obtain a VA opinion as to the likelihood that the Veteran's PTSD caused or aggravated his sleep apnea.  The entire claims file must be made available to the clinician for review, and the clinician must indicate in the report that the file has been reviewed.  The following opinions must be provided:
A. Causation: The likelihood that the Veteran's PTSD caused the sleep apnea.
B. Aggravation: If the PTSD did not cause the sleep apnea, the likelihood that it aggravated the sleep apnea, i.e. caused additional impairment due to sleep apnea beyond any established baseline level of disability.  The examiner should describe the nature and extent of this aggravation in as much detail as possible. 

The opinion must be supported by a complete explanation. 

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

4. Finally, after completing any other necessary development, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


